Exhibit 10.18 (a)

RESTRICTED STOCK AWARD AGREEMENT

RESTRICTED STOCK AWARD MADE

[                                         ]

THIS AGREEMENT, effective as of [                        ], between Cabot Oil &
Gas Corporation, a Delaware corporation (the “Company”) and
[                        ] (the “Participant”), is made pursuant to the
provisions of the Company’s 2004 Incentive Plan (the “Plan”). The capitalized
terms appearing in this Agreement shall have the definitions ascribed to them in
the Plan. In the event there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall supersede and
replace the terms of this Agreement. The parties agree as follows:

1. Terms of Grant. Participant is hereby awarded the right to receive
[            ] shares of Cabot Oil & Gas Corporation Common Stock, par value
$.10 per share, subject such restrictions thereon as described below (the
“Restricted Stock”). The date of such grant is [                        ] (“Date
of Grant”). Subject to the terms and provisions of this Agreement, such
restrictions shall lapse (i) with respect to 33 1/3% of the total number of
shares of Restricted Stock, as of the first anniversary of the Date of Grant;
and (ii) with respect to an additional 33 1/3% of the total number of shares of
Restricted Stock, as of the second anniversary of the Date of Grant; and
(iii) with respect to the remaining 33 1/3% of the total number of shares of
Restricted Stock, as of the third anniversary of the Date of Grant (each such
date, a “Date of Lapse of Restrictions”), provided that with respect to each 33
1/3% portion, such restrictions shall lapse only if the Company shall have
positive operating income for the fiscal year immediately preceding such vesting
date. If the Company does not have positive operating income for the fiscal year
immediately preceding a vesting date, the 33 1/3% of the Restricted Stock that
would have vested on such date will be forfeited. The period from the Date of
Grant and until a Date of Lapse of Restrictions shall be referred to herein as
the “Period of Restriction”.

2. Employment by the Company. The Restricted Stock is awarded on the condition
that the Participant remain in the employ of the Company from the Date of Grant
through and including the Date of Lapse of Restrictions.

However, neither such condition nor the award of this Restricted Stock shall
impose upon the Company any obligation to retain the Participant in its employ
for any given period or upon any specific terms of employment.

3. Stock Certificate. On each Date of Lapse of Restrictions, a certificate
representing the shares of Common Stock granted pursuant to the Plan and that
have become vested on such date shall be issued. Once the restrictions have
lapsed in accordance with the terms of this Agreement, the Corporate Secretary
shall deliver to the Participant a certificate for shares of Common Stock less
the number of shares sufficient to satisfy the Participant’s Federal, State and
Local tax obligations (including FICA) required by law to be withheld.
Alternatively, such shares may be deposited into a brokerage account set up in
the Participant’s name as may be designated by the corporate Secretary from time
to time.

 



--------------------------------------------------------------------------------

Exhibit 10.18 (a)

4. Removal of Restrictions. Except as otherwise provided in the Plan, shares of
Restricted Stock granted under this Agreement that vest on a Date of Lapse of
Restrictions shall become freely transferable by the Participant after such Date
of Lapse of Restrictions.

5. Voting Rights and Dividends. During the Period of Restrictions, the
Participant may not exercise voting rights and is not entitled to receive any
dividends and other distributions paid with respect to his or her Restricted
Stock.

6. Termination of Employment. Except as otherwise provided in this Section 6, in
the event the Participant’s employment is terminated prior to a Date of Lapse of
Restrictions, all then-unvested shares of Restricted Stock shall immediately be
forfeited by the Participant. In the case of the termination of employment by
reason of death, disability, or retirement, all shares of Restricted Stock
shall, to the extent not previously vested, become fully vested. In the case of
the termination of employment for any other reason, the Compensation Committee
may, in its sole discretion, accelerate the vesting of some or all unvested
shares of Restricted Stock, upon such terms as the Compensation Committee deems
advisable.

7. Change in Control. In the event of a Change in Control (as herein defined),
any restriction periods and restrictions imposed on the shares of Restricted
Stock subject to this Agreement shall lapse, and within ten (10) business days
after the occurrence of a Change in Control (as herein defined), the stock
certificates representing the shares of Restricted Stock not previously
delivered, without any restrictions or legend thereon, shall be delivered to the
Participant.

“Change in Control” shall mean:

(I) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(1) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (I), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company or (iv) any acquisition by any entity pursuant
to a transaction which complies with clauses (1), (2) and (3) of subsection
(III) of this definition; or

(II) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 



--------------------------------------------------------------------------------

Exhibit 10.18 (a)

(III) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
equity of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation, or the similar managing body of a non-corporate entity, resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(IV) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, other than a liquidation or dissolution in
connection with a transaction to which subsection (III) applies.

8. Transferability. This Restricted Stock is not transferable by the
Participant, whether voluntarily, involuntarily or by operation of law or
otherwise during the Period of Restriction, except as provided in the Plan. If
any assignment, pledge, transfer, or other disposition, voluntary or
involuntary, of this Restricted Stock shall be made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
Restricted Stock, then the Participant’s right to the Restricted Stock shall
immediately cease and terminate.

9. Recapitalization. In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, share
combination, or other change in the corporate structure of the Company affecting
the shares of Restricted Stock, the number of shares of Restricted Stock subject
to this Agreement shall be equitably adjusted by the Compensation Committee to
prevent dilution or enlargement of rights.

10. Administration. This Agreement and the rights of the Participant hereunder
are subject to all of the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Compensation Committee may adopt for

 

3



--------------------------------------------------------------------------------

Exhibit 10.18 (a)

administration of the Plan. It is expressly understood that the Compensation
Committee is authorized to administer, construe and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.

11. Miscellaneous.

(a) This Agreement shall not confer upon the Participant any right to
continuation of employment by the Company; nor shall this Agreement interfere in
any way with the Company’s right to terminate his or her employment at any time.

(b) With the approval of the Board of Directors, the Compensation Committee may
terminate, amend or modify the Plan; provided, however, that no such
termination, amendment or modification of the Plan may in any material way
adversely affect the Participant’s rights under this Agreement.

(c) This Agreement shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(d) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware.

IN WITNESS WHEREOF, this Restricted Stock Award Agreement has been executed as
of the date first written above.

 

Company:

Cabot Oil & Gas Corporation

By:

  /s/ Abraham Garza      

Abraham Garza

Vice President, Human Resources

 

Participant:

 

By:

     

 

4